Case: 15-12104    Date Filed: 12/20/2016   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 15-12104
                          Non-Argument Calendar
                        ________________________

         D.C. Docket No. 2:14-cv-14091-KMM; 2:11-cr-14044-KMM-1



DAVID HAYDEN,

                                               Petitioner - Appellant,

versus

UNITED STATES OF AMERICA,

                                               Respondent - Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                             (December 20, 2016)

Before TJOFLAT, MARCUS, and JORDAN, Circuit Judges.

PER CURIAM:
                Case: 15-12104      Date Filed: 12/20/2016      Page: 2 of 2


       David Hayden, a federal prisoner proceeding with counsel, appeals the

district court’s denial of his motion to vacate under 28 U.S.C. § 2255. We granted

Mr. Hayden a certificate of appealability on a single issue: “Whether Hayden’s

appellate counsel was constitutionally ineffective for failing to raise on direct

appeal the issue of whether the district court abused its discretion in admitting and

publishing videos depicting child pornography to the jury in open court.”

       Mr. Hayden’s counsel, however, failed to raise any substantive arguments

concerning this issue in his nearly 50-page opening brief. Because arguments not

raised in an opening brief are not properly before this Court, See Herring v. Sec’y,

Dep’t of Corr., 397 F.3d 1338, 1342 (11th Cir. 2005), and because “the scope of

our review of an unsuccessful § 2255 motion is limited to the issues enumerated in

the COA,” McKay v. United States, 657 F.3d 1190, 1195 (11th Cir. 2011), we

affirm the district court’s denial of the § 2255 motion. 1

       AFFIRMED.




1
  We add, in an abundance of caution, that the reply brief fails to show that appellate counsel
rendered constitutionally deficient performance under Strickland v. Washington, 466 U.S. 668
(1984), and its progeny.
                                              2